DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Mr. Haris Zaheer Bajwa, Registration Number 67,844 on 07/13/2022.

The application has been amended as follows:
CLAIMS
1 (Currently Amended) A vertical take-off and landing, VTOL, vehicle comprising:
a fuselage having longitudinally a front section, a central section, and a rear section;
a first lifting surface comprising two rear wings respectively secured to opposite sides of the rear section of the fuselage, each respective rear wing comprising a respective cut-out along a respective trailing edge of the respective rear wing, each respective cut-out of the respective trailing edge mounted with a respective engine module, each respective engine module pivotable along a respective tilting axis perpendicular to the longitudinal axis of the fuselage and configured to be independently controlled to transition between a vertical mode of flight and a horizontal mode of flight;
a second lifting surface comprising two front wings respectively secured to opposite sides of the front section of the fuselage, each respective front wing comprising a respective cut-out along a leading edge of the respective front wing, each respective cut-out of the respective leading edge mounted with a respective engine module, each respective engine module pivotable along a respective tilting axis perpendicular to the longitudinal axis of the fuselage and configured to be independently controlled to transition between a vertical mode of flight and a horizontal mode of flight,
wherein a direction of a front opening of the respective cutout along the leading edge of the respective front wing is opposite a second direction of a rear opening of the respective cutout along the trailing edge of the respective rear wing
2. (Cancelled)
3. (Cancelled)
4 (Cancelled).
5. (Cancelled)
6. (Previously Presented) A vertical take-off and landing, VTOL, vehicle comprising:
a fuselage having longitudinally a front section, a central section and a rear section;
a first lifting surface comprising two rear wings respectively secured to opposite sides of the rear section of the fuselage;
a second lifting surface comprising two front wings respectively secured to opposite sides of the front section of the fuselage;
a first tiling mechanism connected to the first lifting surface utilizing at least one rear strut, the first tilting mechanism comprising two or more rear engine modules, each of the two or more rear engine modules pivotable about a tilting axis perpendicular to the longitudinal axis of the fuselage; and
a second tilting mechanism connected to the second lifting surface utilizing at least one front strut, the second tilting mechanism comprising two or more front engine modules, each of the two or more front engine modules pivotable about a tilting axis perpendicular to the longitudinal axis of the fuselage,
wherein the at least one rear strut extending longitudinally from a trailing edge of the two rear wings and the at least one front strut extending longitudinally, opposite from a longitudinal direction of the at least one rear strut, from a leading edge of the two front wings.
7-47. (Cancelled)
48. (Currently Amended) A vertical take-off and landing, VTOL, vehicle comprising:
a fuselage having longitudinally a front section, a central section and a rear section;
a first lifting surface comprising two rear wings respectively secured to opposite sides of the rear section of the fuselage;
a second lifting surface comprising two front wings respectively secured to opposite sides of the front section of the fuselage; and
at least one first support strut coupled to a rear portion of the rear section of the fuselage for supporting a first set of engine modules, the at least one first support strut extending longitudinally away from a respective trailing edge of a respective wing of the two rear wings;
at least one second support strut coupled to a front portion of the front section of the fuselage for supporting a second set of engine modules, the at least one second support strut extending longitudinally away from a respective leading edge of a respective wing of the two front wings,
wherein each of the engine modules of the sets of engine modules being pivotally coupled to corresponding support struts and each engine module configured to be independently controlled to transition between a vertical mode of flight and a horizontal mode of flight, and
wherein the first lifting surface is positioned in a staggered spaced apart configuration with respect to the second lifting surface.
49. (Currently Amended) The VTOL vehicle as claimed in claim 48, wherein the at least one first support strut connected to the rear portion of the fuselage for supporting the first set of engine modules is pivotable about a tilting axis perpendicular to the longitudinal axis of the fuselage.
50. (Currently Amended) The VTOL vehicle as claimed in claim 49, further comprising at least one further rear support strut connected to the rear portion of the rear section of the fuselage, the at least one further rear support strut for supporting the one or more engine modules of the first set of engine modules, the one or more engine modules pivotable about a tilting axis perpendicular to the longitudinal axis of the fuselage.
51. (Previously Presented) The VTOL vehicle as claimed in claim 48, wherein the at least one second support strut connected to the front portion of the fuselage for supporting one or more engine modules of the second set of engine modules, the one or more engine modules pivotable about a tilting axis perpendicular to the longitudinal axis of the fuselage.
52. (Currently Amended) The VTOL vehicle as claimed in claim 51, further comprising at least one further front support strut connected to the front portion of the front section of the fuselage, the at least one further front support strut for supporting the one or more engine modules of the second set of engine modules, the one or more engine modules pivotable about a tilting axis perpendicular to the longitudinal axis of the fuselage.
53. (Previously Presented) The VTOL vehicle as claimed in claim 48, wherein:
the first set of engine modules comprises one or more engine modules associated with a first wing of the first lifting surface and one or more engine modules associated with a second wing of the first lifting surface; and
the second set of engine modules comprises one or more engine modules associated with a first wing of the second lifting surface and one or more engine modules associated with a second wing of the second lifting surface.
54. (Currently Amended) The VTOL vehicle as claimed in claim 48, wherein each of the respective front wings and the respective rear wings have an end-tip distal from the end secured to the fuselage, the VTOL vehicle further comprising:
a first stabiliser connecting the end-tip of a first wing of the first lifting surface secured to a first side of the fuselage with the end-tip of a first wing of the second lifting surface secured to the first side of the fuselage; and
a second stabiliser connecting the end-tip of a second wing of the first lifting surface secured to a second side of the fuselage opposite the first side with the end-tip of a second wing of the second lifting surface secured to the second side of the fuselage.
55. (Previously Presented) The VTOL vehicle as claimed in claim 48, wherein the staggered spaced apart configuration comprises the first lifting surface being secured to an upper portion of the fuselage and the second lifting surface being secured to a lower portion of the fuselage.
56. (Currently Amended) The VTOL vehicle as claimed in claim 1, wherein the front opening and the rear openings are of a similar size and shape in longitudinally opposite directions.
57. (Currently Amended) The VTOL vehicle as claimed in claim 48, wherein a distance between the at least one first support strut and the at least second support strut is in a longitudinal direction with respect to the VTOL more than a distance between the respective leading edge and the respective trailing edge.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A vertical take-off and landing (VTOL) vehicle that has a fuselage with a front, central, and rear section, first and second lifting surfaces that each have two wings with cutouts on the trailing and leading edges, respectively, with pivotable engine modules mounted therein, and the direction of a front opening of the respective cutouts along the leading and trailing edges of the respective wings being opposite; and front and rear struts extending longitudinally, along the longitudinal axis of the fuselage, from the trailing and leading edges of the rear and front wings, respectively, opposite one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikic, U.S. Patent Application Publication 2022/0081108 A1, FIG. 1A elements 109-span supports teaches longitudinal span supports that are similar to, but not the same as the claimed, rear and front longitudinally extending struts, in the instant invention.  Min, U.S. Patent 11,220,333 B2, FIG. 9 element 100-body part teaches a longitudinal body parts similar to, but not the same as the claimed rear and front longitudinally extending struts in the instant invention.  Marot, U.S. Patent 11,208,197 B2 FIG. 3 illustrates the direction of cutouts on the trailing and leading edges of the wings with openings that are opposite with engine modules mounted therein, that are similar to, but not the same as the claimed, direction of a front opening of the respective cutouts along the leading and trailing edges of the respective wings being opposite, in the instant invention.  Dennis, 10,351,234 B1 FIG. 1 illustrates the openings of cutout in which rotors are mounted, but the cutouts are not on the trailing and leading edges of any wings, as set forth in the claimed instant invention.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
13 July 2022



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644